Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/05/2021 is acknowledged.
Claims 1-9 and 44-48 are pending.
4.	Applicant’s IDS document filed on 08/05/2021 has been considered. 
5.	Applicant’s election of the species of DNSB with a dosage of 100ng and L733,060 with a dose of 2 micrograms in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.
7.	 Claims 1-5, 7-9 and 44-48 are under examination as they read on a method of administering 100 ng of DNSB and 2 µg of NKR antagonist L733,060 to a cutaneous microenvironment of a patient with a skin condition thereby reducing or desensitizing the immune response of the subject.  

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


9.	Claims 1-9, 44 and 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : a method of reducing or desensitizing an immune response administering DNSB in 100 ng or less to the cutaneous environment of a subject, does not reasonably provide enablement for : the recitations of claims 1-5, 7-9, 44 and 47-48.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The breadth of the instant claims encompasses administering any antigen or allergen to a cutaneous environment in a subject in a dose which “avoids activation of antigen presenting cells.”  


The specification discloses only the following in support of “non-immunogenic”, “sub-immunogenic” and all words containing “immunogen”: 
Abstract: Methods are provided for promoting, reducing, or desensitizing various immune responses by delivery of sub-immunogenic doses of an allergen, alone or with other agents, or by delivery of antigens and adjuvants to a cutaneous microenvironment of a subject. Microneedle arrays can be used in connection with this delivery.
[0005] In some embodiments, methods for reducing or desensitizing an immune response of a subject in need thereof are provided. The methods can include administering one or more sub-immunogenic doses of an allergen to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic doses of the allergen can be contained in microneedle arrays. 

[0006] In other embodiments methods can include administering one or more sub-immunogenic or non-immunogenic doses of an allergen and one or more immunoregulatory molecule to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic or non-immunogenic doses of the allergen and adjuvant(s) can be contained in microneedle arrays.

[0039] FIG. 27 is a bar graph showing immunogenicity of microneedle delivered model antigens.

[0049] FIG. 37 illustrates the expression and immunogenicity of microneedle array delivered adenovectors.

[0063] FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated.

[0075] As used herein, the term "sub-immunogenic" means conditions which avoid activation of antigen presenting cells. As used herein, the term "antigen" means any immunogenic moiety or agent, generally a macromolecule, that elicits an immunological response in an individual. As used herein, the term "allergen" means any substance that causes an enhanced cell response (e.g., an allergic or asthmatic response) in a susceptible subject. Allergens are commonly proteins, or chemicals bound to proteins, that have the property of being allergenic; however, allergens can also include organic or inorganic materials derived from a variety of man-made or natural sources such as plant materials, metals, ingredients in cosmetics or detergents, latexes, or the like. The term "allergy" refers to acquired hypersensitivity to a substance (allergen). An "allergic reaction" is the response of an immune system to an allergen in a subject allergic to the allergen. Allergic conditions include eczema, allergic rhinitis or coryza, hay fever, bronchial asthma, urticaria (hives) and food allergies, and other atopic conditions. As used herein, "subject" means a mammal, including but not limited to humans, dogs, cats, and rodents. 
[0151] These results demonstrate that microneedle array delivered Ad transgenes are expressed in the skin and induce potent cellular immune responses. To specifically evaluate gene expression in vivo, we determined GFP expression in skin following either traditional intradermal injection (I.D.) or microneedle array-mediated intracutaneous delivery. We delivered 108 Ad5.GFP viral particles by ID injection or topically via a single microneedle array application (FIG. 37). Skin was harvested 48 h later, cryosectioned, counter-stained using blue fluorescent DAPI to identify cell nuclei, and then imaged by fluorescent microscopy. Significant cellular GFP expression was observed following both I.D. and microneedle array delivery. To evaluate immunogenicity, we evaluated antigen-specific lytic activity in vivo following a single I.D. or microneedle array immunization without boosting. For this purpose we immunized groups of mice with E1/E3-deleted Ad5-based vectors that encode codon-optimized SIVmac239 gag full-length or SIVmac239 gag p17 antigens (Ad5.SIV gag, Ad5.SIV gag p17). Empty 
[0189] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor cells will be presented to the immune system, inducing a local and systemic anti-tumor immune response capable of rejecting tumor cells at the site of the treatment and throughout the body. 
 [0191] To directly evaluate the immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 
[0192] Immunization was achieved by applying antigen containing CMC-microneedle arrays to the ears of anesthetized mice using a spring-loaded applicator as described above, followed by removal of the arrays 5 minutes after application. These pyramidal microneedle arrays contained about 5 wt % OVA in CMC and about 0.075 wt % (20 .mu.M) CpG. As a positive control, gene gun based genetic immunization strategy using plasmid DNA encoding OVA was used. Gene gun immunization is among the most potent and reproducible methods for the induction of CTL mediated immune responses in murine models, suggesting its use as a "gold standard" for comparison in these assays. 
[0193] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization (FIG. 27). Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0194] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. As shown in FIG. 28, no significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0249] Moreover, cutaneous immunization by microneedle array has important advantages in immunogenicity. The skin is rich in readily accessible dendritic cells (DCs), and has long been regarded as a highly immunogenic target for vaccine delivery. These dendritic cell populations constitute the most powerful antigen presenting cells (APCs) identified thus far. For example, genetic immunization of skin results in transfection and activation of dendritic cells in murine and human skin, and these transfected dendritic cells synthesize transgenic antigens, migrate to skin draining lymph nodes, and efficiently present them through the MHC class I restricted pathway to stimulate CD8+ T-cells. The immune responses induced by skin derived DCs are remarkably potent and long-lasting compared to those induced by other immunization approaches. Recent clinical studies demonstrate that even conventional vaccines are significantly more potent when delivered intradermally, rather than by standard intramuscular needle injection. Thus, microneedle arrays can efficiently and simultaneously deliver both antigens and adjuvants, enabling both the targeting of DCs and adjuvant engineering of the immune response using the same delivery platform. 
[0253] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor cells will be presented to the immune system, inducing a local and systemic anti-tumor immune response capable of 
immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 
[0256] Immunization was achieved by applying antigen containing CMC-microneedle arrays to the ears of anesthetized mice using a spring-loaded applicator as described above, followed by removal of the arrays 5 minutes after application. These pyramidal microneedle arrays contained about 5 wt % OVA in CMC and about 0.075 wt % (20 .mu.M) CpG. As a positive control, gene gun based genetic immunization strategy using plasmid DNA encoding OVA was used. Gene gun immunization is among the most potent and reproducible methods for the induction of CTL mediated immune responses in murine models, suggesting its use as a "gold standard" for comparison in these assays. 
[0257] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization. Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0258] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. No significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0424] Accordingly, methods and systems for reducing or desensitizing an immune response by deliver of sub-immunogenic doses of an allergen to the cutaneous microenvironment are provided. These methods can include delivery of such materials using the novel microneedle arrays described herein, or by other means. 
[0448] Microneedle arrays of the type described herein can be used to deliver the immunogenic doses of one or more antigens and/or one or more immune adjuvants and/or other stimulating agents to the cutaneous microenvironment. Any number of different combinations are possible. For example, the microneedle arrays may contain: [0449] one antigen and one immune adjuvant or other stimulating agent, [0450] one antigen and two or more immune adjuvants or other stimulating agents, [0451] more than one antigen and one adjuvant or other stimulating agent, or [0452] more than one antigen and more than one adjuvant or other stimulating agent.
[0463] With regard to an exemplary positive immunization MNA delivery system, FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated. These figures illustrate an exemplary MNA-DNSB dose response, by indicating an optimal lowest dose of hapten contained in MNAs capable of inducing effective skin acute and chronic inflammation. In particular, FIG. 51A charts MNA-DNSB doses as a percentage of ear thickness increase. FIG. 51B provides histological detail of treated ear skin following the application of MNAs with the three different doses of DNSB (25 ng, 50 ng, and 100 ng). The results demonstrate an optimal, lowest dose of 50 ng DNSB, since doses of 50 ng DNSB and 100 ng DNSB were not significantly different (NS).
Figure 6B teaches 250 micrograms of BSA per MNA or 2.5 micrograms per needle and 100 micrograms OVA per MNA with 1 microgram/needle.  Figure 43 teaches 2.12 and 8.24 micrograms of ovalbumin transferred per MNA.  

Page 19-22 of the specification teaches the dosages encompassed by the instant invention.  





As evidenced by Applicant’s arguments filed on 12/10/2020 with respect to the art of U.S. Patent 7,473,247; U.S. Patent 7,611, 481; U.S. Patent 7,942,827; U.S. patent 8,540,672 and U.S. Patent Application Publication 2005/0095298, the breadth of the claims are not enabled to be made and used commensurate in scope with the specification.  One of ordinary skill in the art would not know what a sub-immunogenic dose is of the breath of the antigens and allergens claimed.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1 and 7-9 stand rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,230,887 (PTO-892 mailed on 02/06/2020; Reference F).

The reference teaches that “The dosage levels are at a subimmunogenic level and are thus expected to be in the range of 10.sup.4 -10.sup.6 fold less than amounts required for an immunogenic dose. The appropriate dosage levels for a particular subject can be determined by reference to a suitable animal model. For example, in determining dosage levels suitable for the treatment of human diseases such as AIDS and SLE, reference can be had to animal models to determine the relative amounts of antigen to be administered.”
The reference teachings anticipate the claimed invention. 
Applicant’s arguments filed on 05/06/2020 have been fully considered, but are not found persuasive.
Applicant argues:
“Hoffmann also does not teach or suggest the features of claim 1. The Examiner’s rejection is again based on the misunderstanding of the definition of sub-immunogenic in the current specification, as clarified by amended claim 1. However, as noted above, an agent can be of the type that elicits an immunological response in certain dosages (e.g., in an immunogenic dosage) and it can be delivered in “conditions which avoid activation of antigen presenting cells” (e.g., in a sub-immunogenic dosage).
Hoffmann is directed to the use of substances that bind to alloimmune-immunogen-absorbed sera for the prevention and therapy of autoimmune disease and, in particular, HIV. Hoffman discloses that an antigen that is more immunoreactive with alloimmune-immunogen absorbed (AJA) serum than nonimmune serum of the same species may activate T-suppressor cells in a subject with HIV.
Nothing in Hoffmann, however, teaches or suggests that administering a sub-immunogenic or non-immunogenic dose can reduce or desensitize an immune response of a subject in need thereof as recited in claim 1. As such, claim 1 and the claims that depend from claim 1 are allowable over the cited reference.

unpersuasive.  A dose is not a “condition” so the amount of the agent is the only limitation at issue when referring to a sub-immunogenic dose.    
The reference specifically teaches a subimmunogenic dose of a substance is administered to a patient with autoimmune disease.  It specifically teaches/claims administering a sub-immunogenic dose of an antigen to a patient wherein the antigen is gp120, p24, gp41, Nef, antibodies and anti-I-J antibodies in particular.  The dosages are specifically taught to be sub-immunogenic and the antigens are taught to be administered transdermally.  In addition the reference specifically teaches reducing or desensitizes an immune response.  
Applicant’s arguments that Hoffmann is directed to the use of substances that bind to alloimmune-immunogen-absorbed sera for the prevention and therapy of autoimmune disease and, in particular, HIV. Hoffman discloses that an antigen that is more immunoreactive with alloimmune-immunogen absorbed (AJA) serum than nonimmune serum of the same species may activate T-suppressor cells in a subject with HIV are unpersuasive.  The only teachings that are necessary are administering sub-immunogenic or non-immunogenic doses of an agent to a cutatneous environment of a subject wherein the agent is an antigen or allergen when administered to the subject in an immunogenic dose.  
It is noted that the reference teaches “The mechanism underlying this invention is thought to involve indirect stimulation of suppressor T cells of the immune system.” This hypothesis is not sufficient evidence that the subimmunogenic dose of the prior art functions any different than the instant invention

As such, the rejection is maintained for reasons of record.  
12.	Claims 1-2 and 7-9 stand rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by von Boehmer et al. (PTO-892 mailed on 02/06/2020; Reference U).
von Boehmer et al. teaches administering a subimmunogenic dose of an antigen to a patient to reduce the autoimmune response or cancer, including by transdermal administration  with microneedles (In particular, page 55, whole document).
The reference teachings anticipate the claimed invention. 
Applicant’s arguments filed on 05/06/2020 have been fully considered, but are not found persuasive.
Applicant argues:
“Von Boehmer also does not teach or suggest the features of claim 1. Like Hoffmann, von Boehmer is directed the prevention and therapy of autoimmune diseases. In this regard, von Boehmer discloses that the induction of specific Treg cells can permit modulation of an immune response using 

It is the Examiner’s position that the reference need not teach that the method desensitizes an immune response of the subject to anticipate the claimed invention.  The specific teaching of administering a subimmunogneic dose of an antigen to a patient transdermally with microneedles.  However, the reference does teach a reduced and desensitized immune response in autoimmune disease patients.    
  Furthermore, irrespective of the reference actually teaching a reduced and desensitized response to autoimmune antigens, the same composition is being given to the same patient population, so the result is inherent. It is noted that the claims do not recite any dosage difference of the sub-immunogenic dose that would distinguish it from the prior art. Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. The subimmunogenic dose of an antigen to a patient to reduces the autoimmune response in the prior art method. In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than that of the prior art. Even if the prior art had not specifically taught the subimmunogenic dose of antigen administered transgermally by microneedle patch to reduce the immune response,  the method performed with or without the knowledge of the reducing an immune response still results in the treatment method. 

13. 	No claim is allowed.
14.	 Claim 45-46 is objected to for dependence upon claims.. 
15.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 11, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644